Citation Nr: 0609680	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2001, for the assignment of a 100 percent disability rating 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from March 1969 to December 
1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, among other things, granted an 
increase in disability rating for post-traumatic stress 
disorder to 100 percent.  In that decision, the RO assigned 
an effective date of September 21, 2001, for the increased 
rating.  The veteran disagrees with the assigned effective 
date and asserts that March 26, 1996, the date of his 
original claim, should be assigned for the award of a 100 
percent disability rating.

The veteran was given proper notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to his claim of entitlement to a 
total rating for post-traumatic stress disorder.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a recent decision 
by the United States Court of Appeals for Veterans Claims 
(Court), however, it was determined that notice must apply to 
all five elements of a service-connection claim, including 
degree of disability and assignment of an effective date to 
any award.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  The RO issued a 
VCAA letter in March 2002 advising the veteran of the 
evidence necessary to establish a total disability rating.  
Although the veteran was advised of the evidence needed to 
substantiate his claim of entitlement to an earlier effective 
date in a Statement of the Case and a Supplemental Statement 
of the Case, this does not meet criteria necessary for proper 
notice under 38 U.S.C.A. § 5103(a).  As such, this matter 
must be remanded so that proper notice may be provided to the 
veteran and any necessary development performed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Provide VCAA notice for the claim of 
entitlement to an earlier effective date 
for the assignment of a 100 percent 
rating for post-traumatic stress 
disorder.  Perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

